Citation Nr: 0725787	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  02-11 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for ankylosing 
spondylitis, arthritis, mixed connective tissue disorder, and 
neuropathy.

2.  Entitlement to a disability rating in excess of 20 
percent for service-connected lumbar back strain.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from May 1987 to August 
1997.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2000 (increased rating and 
TDIU) and July 2002 (service connection) rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  This case was remanded by the Board 
in July 2004 to comply with the duty to notify and assist a 
claimant, including additional VA specialty examinations and 
medical opinions.  That notice and development has now been 
completed, and the case has now been returned to the Board 
further appellate consideration.


FINDINGS OF FACT

1.  The weight of the competent medical evidence demonstrates 
that ankylosing spondylitis, arthritis, mixed connective 
tissue disorder, and neuropathy are not related to the 
veteran's service or service-connected lumbar back strain.

2.  For the entire appeal period of claim, the veteran's 
service-connected chronic lumbar strain more nearly 
approximates moderate limitation of motion of the lumbosacral 
spine, and has not manifested severe lumbosacral strain with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion. 

3.  For the period of claim from September 26, 2003, the 
veteran's service-connected lumbar strain has not at any time 
manifested forward flexion of the thoracolumbar spine of 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.

4.  The veteran has one year of college education, last 
worked full time in service in  August 1997, worked as a 
teacher's aide at a day care from 1998 to February 2000, and 
has not sought employment since then.  

5.  The veteran's service-connected disabilities are not of 
such severity as to render her unable to obtain or maintain 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  Ankylosing spondylitis, arthritis, mixed connective 
tissue disorder, and neuropathy are not due to service-
connected lumbar back strain or incurred in or aggravated by 
active military service, nor may arthritis be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).

2.  The criteria for a disability rating in excess of 20 
percent for service-connected lumbar strain have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40,4.45, 4.59, 
4.71a, Diagnostic Code 5237 (2006); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (in effect prior to September 26, 
2003).

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159,  3.321(b), 3.340, 3.341, 4.15, 4.16, 
4.18 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

VA notice and duty to assist letters dated in February 2001, 
September 2002, October 2002, November 2002, August 2004, and 
October 2005 satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, as the letters informed the 
appellant of what evidence was needed to establish the 
benefits sought, of what VA would do or had done, and what 
evidence the appellant should provide, informed the appellant 
that it was the appellant's responsibility to make sure that 
VA received all requested records that are not in the 
possession of a Federal department or agency necessary to 
support the claim, and asked the appellant to send to VA any 
evidence in the appellant's possession that pertained to the 
claims.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claims 
that VA has not sought.  VA treatment records, VA examination 
reports and medical opinions, private medical evidence, 
medical records and disability determination from the US 
Social Security Administration (SSA), and other lay 
statements have been associated with the record.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.  In 
compliance with the Board's July 2004 remand, the veteran was 
afforded a VA orthopedic examination and medical opinions 
(December 2004 and February 2005) and a VA neurologic 
examination and medical opinions (December 2004).  In 
compliance with the Board's July 2004 remand, VA also 
provided the veteran additional notice (August 2004 and 
October 2005), obtained SSA records (March 2006), then the RO 
readjudicated the appellant's claims and issued a 
Supplemental Statement of the Case (March 2007).  The Board 
finds that VA has substantially complied with the Board's 
July 2004 remand with regard to this appeal.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with).  

Because the claims for increased rating and TDIU were filed 
before enactment of the 2000 statute requiring notice and 
assistance, although complying notice was not provided prior 
to the initial adjudication of these claims, there is no 
prejudice to the veteran in providing later notice followed 
by readjudication of the claim.  In Mayfield v. Nicholson, 
No. 02-1077 (Fed. Cir. 2007) (Mayfield III), the Federal 
Circuit Court held that a Statement of the Case or 
Supplemental Statement of the Case subsequent to the 
provision by VA of adequate notice constituted a 
readjudication decision after the notice that cured any 
timing problem associated with inadequate notice or lack of 
notice prior to an initial adjudication.  In this case, 
following notice to the veteran, a Supplemental Statement of 
the Case on this issue was issued in March 2007. 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, although such notice was not provided to the 
appellant, because the claim for service connection is being 
denied, and no effective date or rating percentage will be 
assigned, the Board finds that there can be no possibility of 
any prejudice to the appellant under the holding in Dingess, 
supra.  

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claims, 
including by submission of statements, and written arguments 
presented by the representative organization.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide the issues on appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993).

Service Connection for Additional Back Disorders

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Certain chronic diseases, including 
arthritis, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).

In order to prevail in a claim for direct service connection, 
there must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Medical evidence is required to prove the existence 
of a current disability and to fulfill the nexus requirement.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Service connection may also be granted for a disorder found 
to be proximately due to, or the result of, a service-
connected disability, including on the basis of aggravation.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  
In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between (either caused or aggravated by) the current 
disability and the service-connected disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (which holds that a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).   

The veteran contends that additional back disorders, 
variously indicated or suspected to be ankylosing 
spondylitis, arthritis, mixed connective tissue disorder, and 
neuropathy, are related to the veteran's service or service-
connected lumbar back strain.  Through her representative, 
the veteran contends that these back disorders "have their 
origins in active duty service." 

Considering service connection as directly incurred in 
service, service medical records show no complaints, 
findings, or diagnosis of the claimed additional back 
disorders.  The claimed additional back disorders were not 
chronic in service, were not continuous after service 
separation, and the weight of the competent medical evidence 
of record does not relate these claimed disorders to service 
or to service-connected lumbar back strain.  Service 
connection has been granted for lumbar back strain, which is 
currently 20 percent disabling, and is found to manifest low 
back pain with some limitation of motion.  

Regarding the theory of secondary service connection, as 
indicated, the weight of the competent medical evidence shows 
that the veteran's complaints of low back disorders are not 
related to the veteran's service-connected lumbar strain.  
The December 2004 VA orthopedic examination report indicates 
that the only symptom of the service-connected lumbar strain 
was back pain, and includes the opinions that the veteran did 
not have degenerative disc disease of the lumbar spine or 
arthritis of the lumbar spine, there was no X-ray evidence of 
ankylosing spondylitis of the lumbar spine, ankylosing 
spondylitis is a genetic disorder and is a disability 
unrelated to the service-connected lumbar spine disability, 
and it did not appear that there were neurologic 
manifestations of intervertebral disc syndrome.  The December 
2004 VA neurologic examination report reflects that the 
veteran's rheumatological complaints have not manifested in a 
diagnosed disability.  Private treatment records from K. S. 
Mays, M.D., show that the veteran has a complex pain syndrome 
of multiple etiologies, but does not include a medical 
opinion relating any of the claimed additional back 
disabilities to the service-connected lumbar strain.  There 
is also no X-ray evidence of arthritis of the lumbar spine 
within a year of service, or diagnosis of arthritis of the 
lumbar spine based on X-ray findings, so service connection 
for arthritis as a presumptive disorder is not warranted.   
38 C.F.R. §§ 3.307, 3.309. 

The Board has considered the veteran's written submissions.  
With regard to the veteran's belief and written assertions to 
the effect that she has additional low back disability other 
than the service-connected lumbar strain, or that current 
symptoms variously claimed are secondarily related to the 
service-connected lumbar strain, while the veteran is 
competent to state what symptoms she experienced in service 
or at any time thereafter, she is not competent to render a 
diagnosis of disability or to render a medical nexus opinion 
between current low back symptoms and active service or the 
service-connected lumbar strain.  The Court has held that 
"where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).

After a review of the evidence, the Board finds that the 
weight of the competent medical evidence demonstrates that 
low back symptoms claimed as ankylosing spondylitis, 
arthritis, mixed connective tissue disorder, and neuropathy 
are not related to the veteran's active service or service-
connected lumbar back strain.
For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

Increased Rating for Lumbar Strain

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  When an unlisted condition is encountered 
it will be permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  In view of the number 
of atypical instances it is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified.  38 C.F.R. § 4.21.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of  primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and non-weight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

The veteran contends that a disability rating in excess of 20 
percent is warranted for service-connected lumbar strain.  
She contends that she has significant daily low back pain 
that manifests in decreased ranges of motion of the back.  

The schedular criteria for rating lumbar spine disabilities 
in effect before September 26, 2003, 38 C.F.R. § 4.71a 
(Diagnostic Code 5292), provided a 20 percent rating for 
moderate limitation of motion of the lumbar spine, and a 40 
percent rating for severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a.  Diagnostic Code 5295 that was in 
effect prior to September 26, 2003 provides a 20 percent 
rating for lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, and a 40 percent rating for severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a.

During the course of this appeal, the regulations for rating 
disabilities of the spine were revised, effective September 
23, 2002 and September 26, 2003, and the most favorable one 
must be applied.  See 68 Fed. Reg. 51,454-458 (Aug. 27, 
2003).  Under Diagnostic Codes 5237 (lumbosacral strain), 
using the General Rating Formula for Diseases and Injuries 
of the Spine, a 50 percent rating is provided for 
unfavorable ankylosis of the entire thoracolumbar spine; a 
40 percent rating is provided for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine; and a 20 
percent rating is provided for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a. 
	

A December 1999 VA spine examination report reflects the 
veteran's complaints of low back pain, and clinical findings 
that included 60 degrees of forward flexion, painful 
extension, right and left lateral flexion to 27 degrees, and 
right and left rotation to 10 degrees.  VA treatment records 
reflect complaints and treatment of low back pain.  Private 
treatment records reflect the veteran's reports of attacks of 
intense back pain, with minimal clinical findings, and 
treatment with medication.  

A December 2004 VA orthopedic examination report indicates 
that the only symptom of the service-connected lumbar strain 
was intermittent low back pain.  Clinical findings included 
forward flexion to 70 degrees (limited by pain), extension to 
20 degrees, left and right lateral flexion of 30 degrees, and 
left and right rotation to 30 degrees, for combined ranges of 
motion of 210 degrees.

After a review of the evidence, the Board finds that no more 
than a 20 percent rating is warranted under the previous 
criteria (in effect prior to September 26, 2003) for rating 
disabilities of the lumbar spine, Diagnostic Codes 5010-5292 
or 5295.  The evidence does not show that for any period 
during the pendency of the appeal that the veteran's service-
connected lumbar strain manifested limitation of motion of 
the lumbar spine that more nearly approximated severe 
limitation of motion (Diagnostic Code 5292), as required for 
a higher disability rating of 40 percent.  38 C.F.R. § 4.71a.  
The evidence also does not show that the veteran's lumbar 
strain manifested severe lumbosacral strain with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion (Diagnostic 
Code 5295), as required for a higher disability rating of 40 
percent.  38 C.F.R. § 4.71a.  The evidence shows that, even 
with considerations of some additional limitation of motion 
or function due to low back pain, the veteran still has 
forward flexion that on clinical measures has ranged from 60 
degrees to 70 degrees, and more nearly approximates moderate 
limitation of motion of the lumbar spine.  In addition, the 
negative clinical findings, and absence of muscle spasm or 
other significant clinical findings, further provides a 
disability picture of not more than moderate lumbar spine 
limitation of motion. 

The Board further finds that no more than a 20 percent rating 
would be warranted under the revised criteria for rating 
disabilities of the thoracolumbar spine, Diagnostic Codes 
5237, for the period from September 26, 2003 (General Rating 
Formula for Diseases and Injuries of the Spine).  A higher 
rating than 20 percent is not warranted under the revised 
criteria because the evidence of record does not show that 
the veteran's service-connected lumbar strain has at any time 
manifested forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  The evidence shows that, even with 
considerations of some additional limitation of motion or 
function due to low back pain, the veteran still has forward 
flexion that more nearly approximates 70 degrees than 30 
degrees, and still has combined ranges of motion of the 
thoracolumbar spine (clinically measured at 210 degrees) that 
more nearly approximate combined limitations of motion to 120 
degrees than ankylosis of the thoracolumbar spine, as 
required for a higher rating of 40 percent under the revised 
rating criteria.  The revised rating criteria under the 
General Rating Formula for Diseases and Injuries of the Spine 
provides for ratings based on limitations of motion or other 
rating criteria with or without symptoms such as pain.      

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, as further explained 
below, there is no competent evidence that the veteran's 
service-connected lumbar strain has resulted in frequent 
hospitalizations or caused marked interference in employment.  
The Board is therefore not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2006).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board finds that criteria for a 
disability rating in excess of 20 percent for service-
connected lumbar strain have not been met.  Because a 
preponderance of the evidence is against that aspect of a 
claim for an increased rating higher than 20 percent, there 
is no reasonable doubt to resolve in the veteran's favor.  
38 C.F.R. § 3.102.



TDIU

The veteran contends generally that, due to service-connected 
disabilities, she is unable to obtain or maintain 
substantially gainful employment, especially due to pain 
associated with her service-connected lumbar strain.  The 
veteran and representative point out that the veteran is in 
receipt of disability benefits from SSA. 

In order to establish entitlement to a TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155;  
38 C.F.R. 
§§ 3.340, 3.341, 4.16.  The central inquiry in determining 
whether a veteran is entitled to a TDIU is whether service-
connected disabilities alone are of sufficient severity to 
produce unemployability.  In determining whether the veteran 
is entitled to a TDIU, neither the veteran's non-service-
connected disabilities nor advanced age may be considered.  
See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The test of 
individual unemployability is whether, as a result of 
service-connected disabilities alone, the veteran is unable 
to secure or follow any form of substantially gainful 
occupation that is consistent with his education and 
occupational experience.  
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16; see Hatlestad v. 
Brown, 5 Vet. App. 524 (1993).  

VA regulations establish objective and subjective standards 
for an award of TDIU.  When the veteran's schedular rating is 
less than total (for a single or combination of  
disabilities), a total rating may nonetheless be assigned 
where the veteran has a single service-connected disability 
that is rated as 60 percent disabling or more; or when there 
are two or more disabilities, at least one disability is 
rated at 40 percent or more, and any additional disabilities 
result in a combined rating of 70 percent or more, and the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, under the procedures set forth in 38 C.F.R. § 4.16(b),  
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a).

In this case, the veteran does not meet the percentage 
requirements set forth in 
38 C.F.R. § 4.16(a) for consideration of a TDIU.  The 
veteran's service-connected disabilities include migraine 
headaches, rated as 30 percent disabling; pelvic relaxation 
with uterine prolapse, cystocele, rectocele urethral 
hypermotility, and stress incontinence, rated as 30 percent 
disabling; lumbar strain, rated as 20 percent disabling; 
dysthymia, rated as 10 percent disabling; hypertension, rated 
as 10 percent disabling; and osteoarthritis of the knees, 
rated as 10 percent disabling; for a combined service-
connected disability rating of 70 percent.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16.  The veteran 
does not have a single disability rated as 40 percent 
disabling.

The evidence shows that the veteran has one year of college 
education, last worked full time in service in August 1997, 
worked as a teacher's aide at a day care from 1998 to 
February 2000, and had not sought employment since then.  The 
December 2004 VA Social and Industrial Survey reflects that 
the veteran believes that she cannot work due to constant 
pain and limitation of motion, and indicates that the veteran 
cannot work due to pain and psychological factors.  

In this decision, the Board has denied service connection for 
other back disorders claimed as due to service or the 
service-connected lumbar strain; the veteran is service 
connected for lumbar strain.  In this case, most of the 
veteran's occupational impairment is shown by competent 
medical evidence to be related to non-service-connected 
diagnoses.  The SSA disability award reflects that the 
veteran was found disabled from November 2001 due primarily 
to non-service-connected ankylosing spondylitis and other 
inflammatory spondylopathies, and non-service-connected 
discogenic and degenerative disorders of the back, which 
would include the service-connected lumbar strain as one of 
many low back disorders that only secondarily cause the 
veteran to be too disabled to work.  

Finally, the evidence does not show that a referral for 
extraschedular rating is warranted.  This case does not 
present such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b).  The Court has held 
that, in order for a veteran to prevail in a claim for 
individual unemployability benefits, it is necessary that the 
record reflect some factor that takes his case outside the 
norm with respect to a similar level of disability under the 
rating schedule.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
The fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  The question is whether 
or not the veteran is capable of performing the physical and 
mental acts required by employment, not whether he or she can 
find employment.  See Beaty v. Brown, 
6 Vet. App. 532, 538 (1994).  

For these reasons, the Board finds that evidence shows that 
the veteran's service-connected disabilities are not of such 
severity as to render her unable to obtain or maintain 
substantially gainful employment.  For these reasons, the 
Board finds that the preponderance of the evidence is against 
the claim for TDIU; there remains no reasonable doubt to be 
resolved; and TDIU is not warranted.  38 C.F.R. § 3.102. 


ORDER

Service connection for ankylosing spondylitis, arthritis, 
mixed connective tissue disorder, and neuropathy is denied.

A disability rating in excess of 20 percent for service-
connected lumbar back strain is denied. 

A TDIU is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


